Citation Nr: 1432331	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to service connection for detached retina, left eye, to include as secondary to diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from July 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  After additional evidence was received within a year of the May 2009 rating decision, both issues were reconsidered in a November 2009 rating decision by the RO in Togus, Maine.

These matters were previously remanded by the Board in November 2012.

The issue of entitlement to service connection for a cataract, right eye, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has diabetic retinopathy.

2.  The preponderance of the evidence is against a finding that the Veteran's  detached retina, left eye is related to a disease, injury, or event in service, to include any service-connected disability.


CONCLUSIONS OF LAW


1.  Diabetic retinopathy was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Detached retina, left eye was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter in November 2012, instructing the RO to: (1) contact the Veteran and request information regarding all treatment he received for diabetic retinopathy and a detached retina, left eye, and obtain any identified records; (2) request complete VA treatment records; (3) schedule the Veteran for a VA examination to determine the etiology of his claimed diabetic retinopathy and detached retina, left eye, to include as secondary to diabetic retinopathy; and (4) readjudicate the matter.

VA contacted the Veteran requesting information on additional treatment in a 
December 2012 letter and the record does not indicate that the Veteran identified any additional treatment.  The file now includes additional private treatment records provided by the Veteran.  In addition, updated VA treatment records have been associated with the file.  The Veteran was scheduled for and attended a December 2012 VA examination to determine the extent and etiology of his claimed diabetic retinopathy and detached retina, left eye, to include as secondary to diabetic retinopathy.  VA readjudicated the matter in a March 2013 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a multiple letters, including those dated in February 2008, November 2008, and August 2009, of the evidence and information necessary to substantiate his claims on both a direct and secondary basis, and the responsibilities of the Veteran and VA in obtaining such evidence.  These notices were provided prior to the various rating decisions involved in this appeal, as explained in the Introduction.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination most recently in December 2012.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for Diabetic Retinopathy

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from diabetic retinopathy, which is a result of his active duty military service, or in the alternative, as the result of his service-connected diabetes mellitus.  

The December 2012 VA examiner concluded that: "There are no findings of diabetic retinopathy on examination.  There are no documented findings on outside eye examinations or other service level eye examinations to support a diagnosis of diabetic retinopathy."  

Similarly, the Veteran's April 2009 VA examiner concluded that there were no signs of diabetic retinopathy on the date of examination, "nor evidence of past diabetic retinopathy such as scarring or laser treatments."

The Board notes that VA treatment records occasionally list diabetic neuropathy, however, as the December 2012 and April 2009 VA examiners note, there are no documented clinical findings of diabetic retinopathy or evidence suggesting diabetic retinopathy in the past.  The Board finds the results of the 2012 and 2009 examinations to be far more probative than the mere listing of this diagnosis in the treatment records.  Additionally, the Board notes in-service treatment for swelling of the eyes and conjunctivitis, including a June 1968 notation.  However, there is no lay or medical evidence suggesting that this in-service treatment and symptoms are related to an eye condition for which the Veteran currently suffers.  

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for diabetic retinopathy must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 

In reaching this conclusion, the Board has no reason to question the Veteran's  contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of diabetic retinopathy is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has diabetic retinopathy are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). 

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that diabetic retinopathy has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.

IV.  Service Connection for Detached Retina, Left Eye

The Veteran contends that his detached retina, left eye is secondary to diabetic retinopathy.  The same criteria for service connection as delineated above apply.  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that, as previously discussed, the Veteran is not service-connected for diabetic retinopathy.  As a result, service connection secondary to diabetic retinopathy is not warranted.  The December 2012 examiner found that there "were no documented clinical findings to support retinal detachment secondary to diabetic retinopathy.  The April 2009 VA examiner elaborated, that "[s]ince the patient does not have diabetic retinopathy on today's examination nor evidence of past diabetic retinopathy...it is my opinion that the detached retina in the left eye is less likely than not connected to the patient's diabetes mellitus."

The Board notes that the Veteran has not alleged that his detached retina, left eye is directly related to service, and there is no competent evidence suggesting that such condition is directly related to active duty service, including no documentation in service treatment records of a relevant injury, treatment, or complaints.  Again, the Board notes in-service treatment for swelling of the eyes and conjunctivitis, including a June 1968 notation.  However, there is no evidence that this in-service treatment and symptoms are related to the Veteran's detached retina of the left eye.  

Both the December 2012 and April 2009 examiners opine that the Veteran's detached retina, left eye, is likely the result of the Veteran's diagnosed bilateral lattice degeneration.  The Veteran has not claimed, and there is no evidence that the Veteran's bilateral lattice degeneration is related to his active duty service.

In conclusion, as the preponderance of the evidence does not support a finding that the Veteran's detached retina, left eye is the etiologically related to active duty military service or another service-connected disability, service connection is not warranted.  Accordingly, service connection for detached retina of the left eye is not warranted.  


ORDER


Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for  detached retina, left eye, to include as secondary to diabetic retinopathy is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


